Citation Nr: 9910128	
Decision Date: 04/12/99    Archive Date: 04/29/99

DOCKET NO.  93-09 493A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
Puerto Rico


THE ISSUE

Entitlement to an increased (compensable) disability rating 
for service-connected residuals of right ear injury, 
involving a perforated tympanic membrane and hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Allen, Associate Counsel



INTRODUCTION

The veteran served on active duty from February 1951 to 
January 1954 and from August 1955 to August 1959.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1992 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, Puerto Rico, which denied a claim by the veteran 
seeking entitlement to a compensable rating for his service-
connected residuals of right ear injury.


REMAND

The veteran contends, in essence, that he is entitled to an 
increased (compensable) disability rating for his service-
connected right ear disability.  Specifically, he asserts 
that his right ear condition has worsened.  The veteran's 
accredited representative has argued that the veteran may be 
entitled to a higher disability rating on an extraschedular 
basis.

Initially, the Board finds this claim well-grounded.  See 
Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992) (where a 
veteran asserted that his condition had worsened since the 
last time his claim for an increased disability evaluation 
for a service-connected disorder had been considered by VA, 
he established a well-grounded claim for an increased 
rating).

After review of the entire claims folder, the Board is of the 
opinion that further medical development of this case is 
required before appellate review.

Specifically, the Board notes that this appeal originated 
with a December 1991 claim by the veteran for an increased 
disability rating for his right ear disability.  After the RO 
denied his claim, the veteran perfected his appeal with a May 
1993 Substantive Appeal.  The RO rendered additional rating 
decisions in May 1994 and November 1995, after additional 
evidence had been submitted pertaining to the veteran's right 
ear condition.  In a December 1995 letter, the RO informed 
the veteran that his appeal would be transferred to the Board 
after 60 days.  The appeal was not certified to the Board 
until September 1998.

In light of the above, the Board finds that the most recent 
VA audiological examination report is dated in March 1993, 
over 6 years ago.  Moreover, at the time of that examination, 
the veteran was not fitted with hearing aids.  VA outpatient 
records from June 1993 indicate that he subsequently was 
provided hearing devices by the VA.  The claims file contains 
no medical evidence dated after 1994.

The large amount of elapsed time since VA records have been 
obtained makes it likely that probative evidence is currently 
available that is not of record.  This is especially true, 
given that, where an increase in the disability rating is at 
issue, the current level of the veteran's disability is the 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  Therefore, the Board finds that the veteran should 
be provided the opportunity to submit additional, more recent 
medical evidence in support of his claim, or provide the 
names and addresses of his medical providers since 1994, so 
that the RO can attempt to obtain the more recent medical 
records.

In addition, the United States Court of Appeals for Veterans 
Claims (formerly United States Court of Veterans Appeals) has 
held that the "fulfillment of the statutory duty to assist . 
. . includes the conduct of a thorough and contemporaneous 
medical examination . . . so that the evaluation of the 
claimed disability will be a fully informed one."  Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991).  In this case, the 
veteran's last VA examination occurred over 6 years ago.  
Thus, it cannot be considered contemporaneous.  In light of 
the above, the Board is of the opinion that the veteran 
should be scheduled for VA audiological and ear, nose and 
throat (ENT) examinations in order to better ascertain the 
current nature and severity of his service-connected 
residuals of right ear injury.

The above evidentiary development is necessary to provide a 
record upon which a fair, equitable, and procedurally correct 
decision on the claim can be made.  38 C.F.R. §§ 3.326, 3.327 
(1998).

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED to the RO for the following 
development:

1.  The RO should contact the veteran and 
give him the opportunity to submit 
additional medical evidence in support of 
his claim.  He may submit medical records 
himself, or may provide the RO with a 
list of names and addresses from whom the 
RO should request records.  Medical 
treatment records pertaining to the 
veteran from the VA Medical Center in San 
Juan, Puerto Rico, and from any other 
medical providers listed by the veteran 
should be requested, with specific 
reference to those dated after 1993.  
Copies of all obtained records should be 
made part of the claims file.

2.  Thereafter, the RO should schedule 
the veteran for VA audiological and ENT 
examinations to determine the nature and 
severity of the veteran's residuals of 
right ear injury, involving a perforated 
tympanic membrane and hearing loss.  
Examination and recording of puretone 
thresholds of each ear at the 1000, 2000, 
3000, and 4000 Hertz frequencies, as well 
as the average puretone threshold and 
speech discrimination score for the right 
ear, should be performed.  Any other 
manifestations of his service-connected 
right ear disability should be discussed.  
All findings should be clearly 
transcribed into a report and a copy of 
the report made part of the claims file.  
The veteran's claims file should be made 
available to the examiner for review 
prior to conducting the  examination.

3.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
requested development actions have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
examination report.  If the examination 
report does not include fully detailed 
descriptions of pathology and all test 
reports, special studies or adequate 
responses to the specific opinions 
requested, the report must be returned 
for corrective action.  38 C.F.R. § 4.2 
(1998) ("if the [examination] report does 
not contain sufficient detail, it is 
incumbent upon the rating board to return 
the report as inadequate for evaluation 
purposes."); Green v. Derwinski, 1 Vet. 
App. 121, 124 (1991); Abernathy v. 
Principi, 3 Vet. App. 461, 464 (1992); 
Ardison v. Brown, 6 Vet. App. 405, 407 
(1994).

4.  Thereafter, the RO should review the 
veteran's claim to determine if any 
change is warranted in the rating for his 
service-connected residuals of right ear 
injury, involving a perforated tympanic 
membrane and hearing loss.  The RO should 
also specifically consider whether or not 
an extraschedular rating is warranted 
pursuant to 38 C.F.R. § 3.321(b)  (1998).

5.  If the RO's determination remains 
adverse to the veteran, he and his 
representative should be furnished a 
Supplemental Statement of the Case (SSOC) 
concerning all evidence added to the 
record since the last SSOC.  The SSOC 
should provide any additional pertinent 
laws and regulations for all 
determinations by the RO, including 
rationales for all decisions made.  The 
veteran and his representative should be 
given an opportunity to respond, if 
desired.

Thereafter, the case should be returned to the Board, if 
otherwise in order.  The Board does not intimate any opinion, 
either factual or legal, as to the ultimate disposition 
warranted in this case.  No action is required of the veteran 
until he receives further notice.

If the veteran feels that there is additional evidence 
available in support of his claim, he is free to obtain and 
submit it while the case is in remand status.  See Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, 
directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	A. BRYANT 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).



